Citation Nr: 1045606	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
low back strain, to include entitlement to a total disability 
rating based on individual unemployability (TDIU) due to her 
service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to October of 2005.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which granted service connection for 
back (thoracolumbar spine) strain and assigned an initial 
disability rating of 10 percent.

The evidence of record in this matter raises the issue of 
entitlement to TDIU.  Inasmuch as the TDIU issue is raised in 
connection with the pending claim for an increased rating for the 
Veteran's service-connected low back disability, the Board has 
jurisdiction over the TDIU issue and must consider it on the 
merits as part and parcel of the Veteran's claim for an increased 
initial rating for her low back disability.  See VAOPGCPREC 6-96 
(Aug. 16, 1996);  see also Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when a claimant has appealed from the initial 
disability rating assigned for a service-connected disability, 
the determination of whether he or she is entitled to TDIU, 
including the effective date for that award, is part and parcel 
of the determination of the initial rating for that disability).  
Accordingly, the Board has considered the Veteran's TDIU claim as 
part of the Veteran's appeal.

The issue of whether new and material evidence has been 
received to reopen the Veteran's claim of service 
connection for depression, to include as secondary to low 
back strain, has also been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's low back 
strain has been manifested by thoracolumbar flexion that is at 
worst to 70 degrees and combined thoracolumbar motion that is at 
worst to 190 degrees, but has not been manifested by ankylosis, 
abnormal spine contour, or abnormal gait.

2.  The Veteran's sole service-connected disability is back 
(thoracolumbar spine) strain, which is currently rated as 10 
percent disabling.
 
3.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a 
total disability rating of 10 percent.

4.  The evidence does not show that the Veteran's service-
connected low back strain renders her unable to secure or follow 
a substantially gainful occupation, and the Board is not required 
to remand this matter for extraschedular consideration of the 
Veteran's TDIU claim under 38 C.F.R. § 4.16(b).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5242, 5243 (2010).

2.  The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete a claim for 
service connection for a back condition in an April 2006 notice 
letter.  Following a reasonable period of time in which the 
Veteran was afforded an opportunity to respond to that letter, 
the Veteran's claim was adjudicated for the first time in a 
September 2006 rating decision which granted service connection 
for back (thoracolumbar spine) strain.  Moreover, as this case 
concerns the issue of entitlement to a higher initial evaluation 
and comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to provide adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records, identified VA and 
private treatment records, and social security records have been 
obtained.  Additionally, she was afforded VA examinations in 
August 2006 and October 2007 to determine the nature, etiology, 
and severity of her low back disorder.  Both VA examinations were 
conducted in conjunction with the VA examiners' review of the 
Veteran's claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be permissible 
to rate the unlisted condition under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate when the evidence shows distinct time 
periods during which the service-connected disability at issue 
exhibits symptoms that warrant assigning a different evaluation 
for each distinct time period.

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

III.  Analysis

In its September 2006 rating decision, the RO assigned a 10 
percent disability rating for back (thoracolumbar spine) strain 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.

The General Rating Formula for Diseases and Injuries of the Spine 
(general spine formula), effective September 26, 2003, provides a 
general formula for rating various thoracolumbar spine disorders, 
other than intervertebral disc syndrome (IVDS), under 38 C.F.R. 
§ 4.71a, DC 5235 to 5242.  Under the general spine formula, a 10 
percent disability rating is assigned where the evidence shows 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
where the evidence demonstrates forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is in order where the evidence demonstrates 
forward flexion of the thoracolumbar spine of 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

The criteria contemplates symptoms such as pain, stiffness, 
aching, etc. where such symptoms are shown in the record.  Thus, 
evaluations based on pain alone are not appropriate, unless there 
is specific nerve root pain, for example, that could be evaluated 
separately under the sections of the rating schedule which 
provide for ratings for neurological disabilities.  68 Fed. Reg. 
51,455 (Aug. 27, 2003).  In this case, however, the evidence does 
not indicate the presence of a neurological disorder.  Hence, the 
diagnostic codes applicable to neurological disabilities are not 
applicable in this case.

For VA compensation purposes, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.

IVDS will be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating IVDS based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243 
(2004).

The formula for rating intervertebral disc syndrome on the basis 
of incapacitating episodes provides that a 10 percent rating is 
in order where the evidence shows IVDS with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks in the past 12 months.  A 20 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but less 
than 6 weeks, during the past 12 months.  A schedular maximum 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  Note 1, which follows the formula, provides that 
an incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.

Service treatment records in this case document reported chronic 
low back pain in August 2005.  An examination at that time 
revealed full range of motion, albeit with reported tenderness 
that was present on movement.  The Veteran was diagnosed with a 
low back muscle strain.  Follow-up service treatment records from 
September 2005 document reports by the Veteran of ongoing back 
pain.  Those records, however, indicate that she reported that 
her symptoms were improving.  Further examination at that time 
continued to show full range of motion of the spine with normal 
gait.  No visual abnormalities of the spine were observed.  
Palpation of the spine elicited only slight sensitivity.

Following her discharge from service, the Veteran sought VA 
treatment for ongoing back pain from March 2006 to March 2007.  
During the course of this treatment, in August 2006, the Veteran 
received a VA examination of her thoracolumbar spine.   At that 
time, she reported persistent back pain that had been present 
since her in-service injury in August of 2005.  She described 
this pain as an aching located predominantly in her lumbar spine.  
At that time, she denied any radiation of pain or flare-ups.  She 
also denied any surgeries or hospitalizations for treatment of 
her back.  Although the Veteran also denied that her reported 
back pain had any effect on daily activities, except to the 
extent of donning and doffing socks and shoes, she reported that 
she was unemployed.  An examination of her spine did not reveal 
any spasm or point tenderness.  Straight leg raises were negative 
for radicular symptoms.  Range of motion tests revealed forward 
flexion to 70 degrees, extension to zero degrees, lateral 
rotation to 30 degrees bilaterally, and lateral flexion to 30 
degrees bilaterally.  Based upon these noted ranges of motion, 
the Veteran was able to produce 190 degrees of combined 
thoracolumbar motion.  Although motion was accompanied by 
complaints of pain, the examiner did not observe additional loss 
of motion due to repetitive use.  Muscle strength was normal and 
sensation was intact to all modalities throughout the upper and 
lower extremities.  Deep tendon reflexes were symmetrical 
bilaterally.  Plantar flexion response was normal bilaterally.  
Gait and station were normal and the Veteran was able to perform 
heel/toe walks and tandem walks.

A November 2006 VA treatment record reflects complaints by the 
Veteran of muscle spasms that radiated across her low back and 
occasionally radiated into her mid-back and down into her 
buttocks.  She denied any radiation into her feet or the presence 
of numbness or weakness in her legs.  An examination revealed 
tenderness to palpation over the thoracic and lumbar spine.  
Nonetheless, the Veteran demonstrated a non-antalgic gait and no 
spinal deformity was observed.  A neurological examination was 
again grossly normal.  The treating physician noted that the 
Veteran was able to get on and off of the examination table 
without difficulty.

Concurrent with her VA treatment, the Veteran also received 
private medical treatment from Dr. D.N.  A November 2006 record 
from Dr. D.N. notes limited thoracic and lumbar motion marked by 
moderately limited flexion, severely limited extension, and 
mildly limited side bending and rotation.  However, the record 
does not provide any specific range of motion findings.

In February 2007, the Veteran underwent MRI studies of her 
thoracic and lumbar spines.  The thoracic MRI revealed that 
alignment of the spine was maintained with normal kyphosis.  No 
fractures, dislocations, suspicious bone lesions and bone marrow 
abnormalities were identified.  Although the thoracic study 
showed a small interspongious disc herniation within the 
posterior aspect of the inferior endplate at T9, the study was 
interpreted as generally showing no abnormalities of the cord and 
thoracic spine.  Similarly, the lumbar spine study did not show 
any fractures, dislocations, or suspicious bone lesions.  
Alignment of the spine was maintained with normal lordosis.  A 
small interspongious disc herniation was seen within the anterior 
aspect of the superior endplate at L4.  Minimal degenerative 
changes were noted within the posterior facet joints.  Once 
again, however, the lumbar study was interpreted as representing 
a normal lumbar study.

In July 2007, the Veteran returned to Dr. D.N. expressing 
dissatisfaction with medical assessments provided by VA 
physicians and requesting a second opinion.  During this visit, 
the Veteran reported chronic mid and lower thoracic and lumbar 
pain that was constant and moderate, and which waxed and waned in 
intensity.  At this time, she reported radiation into upper 
thoracic spine which was worse with any type of physical 
activity.  Specifically, she reported that her back symptoms 
limited her ability to walk, sit, or lay down for any prolonged 
period.  She further related that her back pain affected 
activities of daily living such as showering.  Once again, Dr. 
D.N. notes that range of motion in all planes was limited by pain 
but does not provide specific ranges of thoracolumbar motion.  
During her visit, the Veteran reported on numerous occasions that 
her back pain severely limits her ability to do most work-related 
physical activities.  Occupationally, she reported that she 
attempted to work for her father (a tile contractor) but was 
unable to continue due to back pain.  She also reported that she 
obtained, but was unable to continue, employment stocking shelves 
at a grocery store.  On examination, the Veteran did not reveal 
gait deviations with normal stride and speed.  Mild midline and 
paraspinal tenderness of the thoracic and lumbar spine was noted.  
Examination of both lower extremities revealed normal strength 
and range of motion, no joint enlargement, no instability, no 
effusion, and no signs of inflammation.

Based upon a referral by Dr. D.N., the Veteran was seen in 
consultation for her back complaints by Dr. T.W. in August 2007.  
At that time, the Veteran reported tight constant aching and 
occasional shooting back pain that caused her to be unable to 
work or perform various activities.  She denied any weakness or 
sensory changes or bowel or bladder dysfunction.  An examination 
by Dr. T.W. showed full strength in both lower extremities.  A 
sensory examination was intact to light touch in all dermatomes.  
Full reflexes were elicited in both lower extremities.  Neither 
palpation of the lumbar spine or straight leg raises were 
productive of pain.  Lordosis and curvature of the spine were 
normal.  Based upon the examination, Dr. T.W. concluded that the 
Veteran is not a surgical candidate as her MRI studies from 
February 2007 were "rather unremarkable."

In October 2007, the Veteran underwent a second VA examination of 
her thoracolumbar spine.  At that time, she reported that she was 
taking painkiller medication every day and that without such 
medications she was unable to perform various activities of daily 
living such as showering, dressing, and "getting to look nice."  
She described her symptoms as pain primarily in her low back 
which was sharp, shooting, and aching in nature.  She stated that 
this pain radiated into her buttocks and legs.  Interestingly, 
although the Veteran reported to the examiner that  walking was 
limited to 60 feet, the examiner notes in the report that the 
Veteran had been previously  observed walking 185 feet from 
waiting area to examination room.  A thoracic spine examination 
revealed guarding, pain with motion, and tenderness.  However, no 
abnormal gait or spine contour was observed.  Regarding the 
Veteran's gait, the examiner further observed that although it 
was slow and steady during the examination, the Veteran was later 
observed walking rapidly with normal gait and rapid change of 
direction in the corridor of the medical facility.  Motor 
examination was normal in all extremities.  Although the Veteran 
reported that she experienced low back pain during strength 
testing of her upper extremities, the examiner noted that this 
phenomenon was without any anatomical basis.  A sensory 
examination was normal in all extremities.  No thoracolumbar 
ankylosis was observed.  Thoracolumbar range of motion tests 
revealed flexion to 40 degrees with pain throughout, extension to 
zero degrees with pain, right lateral flexion to 20 degrees with 
pain, left lateral flexion to 30 degrees with pain, right lateral 
rotation to 30 degrees with pain, left lateral rotation to 30 
degrees with pain.  Based upon these range of motion results, the 
Veteran's combined thoracolumbar range of motion was 150 degrees.  
The Board notes, however, that the examiner observes in the 
report that the Veteran's effort during range of motion testing 
was "minimal." The examiner did not observe additional loss of 
motion after repetitive use of the thoracolumbar spine.  Veteran 
reported that she is unemployed and unable to work due to back 
pain.  Reported that back pain severely restricted or prevented 
daily activities.

Contrary to the diminished findings shown at the October 2007 VA 
examination, a December 2007 VA treatment record reveals that an 
examination of the thoracolumbar spine at that time revealed 
flexion to 90 degrees, extension to zero degrees, and full 
rotation bilaterally.  Lateral extension motion is not provided 
in the record.  Diffuse tenderness was noted on palpation 
throughout the back from the scapular to lumbar area.  However, 
no numbness or tingling was noted in the lower extremities.

Additional VA treatment records from March to July of 2010 
reflect that the Veteran returned for treatment for ongoing 
complaints of back pain.  Notably, the Veteran requested at her 
initial March 2010 visit that she be placed on oxycodone therapy.  
Nonetheless, an examination revealed full thoracolumbar range of 
motion, absence of paraspinal muscle spasm, and negative straight 
leg raise testing.  Based upon those findings, oxycodone was 
deemed an unreasonable course of treatment.

Based upon the evidence of record, the Veteran is not entitled to 
a disability rating in excess of 10 percent for her low back 
strain.  In this regard, the Board first notes that the evidence 
does not, at any time, show the presence of thoracolumbar 
ankylosis, abnormal gait, or abnormal spinal contour such as 
scoliosis, reverse lordosis, or abnormal kyphosis.  Additionally, 
for all times leading up to her October 2007 VA examination, the 
evidence demonstrates that the Veteran was able to produce 
thoracolumbar flexion to 70 degrees with a combined thoracolumbar 
motion to 190 degrees.

Although the Board recognizes that the Veteran was able to 
produce only 40 degrees of thoracolumbar flexion at her October 
2007 VA examination, it also notes with interest that her effort 
during range of motion testing was minimal.  Thus, the range of 
motion findings expressed in the October 2007 VA examination 
report are suspect.  By contrast, subsequent thoracolumbar range 
of motion testing in December 2007 and March 2010 revealed full 
thoracolumbar flexion to 90 degrees.  Given that the range of 
motion findings demonstrated at the October 2007 VA examination 
are anomalous when compared to those demonstrated before and 
after that examination, and given the October 2007 VA examiner's 
finding that the Veteran appeared to exert minimal effort during 
range of motion testing, the Board finds that the thoracolumbar 
range of motion findings expressed in the October 2007 VA 
examination report are unreliable and carry diminished probative 
weight.  Accordingly, the Board finds that the evidence shows 
thoracolumbar flexion well in excess of 60 degrees and combined 
thoracolumbar motion well in excess of 120 degrees.  As such, the 
Veteran has not adduced evidence showing that the severity of her 
back disability have met the criteria for an initial disability 
rating in excess of 10 percent.

Notwithstanding the above, the Board recognizes that the evidence 
in this case consistently indicates pain during movement of the 
thoracolumbar spine.  Nonetheless, even with the Veteran's 
reported pain taken into full consideration, the overall 
disability picture demonstrated at that examination is not 
commensurate to a limitation of thoracolumbar flexion to 60 
degrees or less or combined range of motion of 120 degrees or 
less, given the extent of the motion produced by the Veteran 
throughout the pendency of her appeal.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 
5242.  The Board further notes that the evidence does not 
demonstrate any intervertebral disc involvement.  Accordingly, 
the Veteran also does not, for any period, meet the criteria for 
a disability rating for IVDS under DC 5243.

Given the evidence, the Board also finds that there is no basis 
for "staged" ratings in this case.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability rating.

As noted above, the evidence in this case has raised the issue of 
whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. 
§ 4.16.  In this regard, the Veteran expressed in a July 2007 
statement that she has been unable to work due to her back 
disability.  During private treatment with Dr. D.N. in July 2007, 
she related that her back pain severely limits her ability to 
perform work-related physical activities.  In reciting her 
occupational history, she reported that she was unable to 
continue employment with her father's tile contracting company, 
and later, as a supermarket employee stocking shelves.  At a 
March 2010 VA treatment, the Veteran reported that she has been 
unemployed for three years.  At a July 2010 follow-up VA 
treatment visit, she stated that she was unable to see how she 
would return to work given the reported severity of her back 
disability.

Under VA laws and regulations, TDIU may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration 
may be given to a veteran's level of education, special training, 
and previous work experience, but age and the impairment caused 
by non-service-connected disabilities may not be considered.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as 
an amount of earned annual income that does not exceed the 
poverty threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).

In addition to the laws cited above, TDIU is generally assigned 
only where the combined rating for the service-connected 
disabilities, as calculated under 38 C.F.R. § 4.25, meets 
criteria expressed under 38 C.F.R. § 4.16(a).  Specifically, if 
the veteran has been service-connected for only one disability, 
that disability shall be ratable at 60 percent or more.  If there 
are two or more service-connected disabilities, there shall be at 
least one disability that is ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the 
purpose of determining the above, the following will be 
considered as one disability:  1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor set forth under 38 C.F.R. § 4.26, if 
applicable; 2) disabilities resulting from common etiology or a 
single accident; 3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; 4) multiple injuries incurred in action; or 5) 
multiple disabilities incurred as a prisoner of war.  In 
exceptional cases, an extra-schedular rating may be assigned on 
the basis of a showing of unemployability alone.  See 38 C.F.R. 
§ 4.16(b).  

In this case, the Veteran's only service-connected disability is 
her low back strain, which is rated as 10 percent disabling.  The 
minimum requirements set forth under 38 C.F.R. § 4.16(a) have not 
been met.  Despite the Veteran's contentions, the evidence in 
this case as a whole does not establish that her low back strain 
has prevented her from securing and following a substantially 
gainful occupation.  In this regard, the Board observes that in 
March 2008 the Veteran was denied social security disability 
benefits based upon a finding that her back condition is not 
severe enough to keep her from working.  The Board also notes 
that although the Veteran reported difficulty in continuing 
employment to her treating physicians, neither her private nor 
her VA treating physicians have provided the opinion that her 
back disorder has rendered her unable to secure employment.  
Additionally, the Veteran has reported varying levels of 
functional capacity that are inconsistent with her other 
contentions that she has been unable to secure employment.  In 
this regard, the most recent July 2010 VA treatment record shows 
that the Veteran reported that her car has been in disrepair for 
two years and that as a result she has traveled on foot for 
distances of three miles a day to walk her dog and visit her 
friends on a daily basis.  The Veteran also reported that she 
occasionally enjoyed going lobstering with her fiancée.  She also 
related that she enjoyed painting but that she was unable to do 
so presently because she did not have any brushes. Additionally, 
the evidence does not show any periods of hospitalization or 
surgical intervention to treat the Veteran's low back disorder.  
Under the circumstances, the overall disability picture depicted 
by the evidence is not consistent with an exceptional case that 
would warrant referral for extraschedular consideration under 
38 C.F.R. § 4.16(b).

The Board also finds that the Veteran is not entitled to an 
initial rating in excess of 10 percent for her low back 
disability on an extraschedular basis.  As discussed above, the 
evidence does not show that her disability has interfered with 
her ability to secure or maintain employment.  Additionally, 
there is no indication in the evidence that her back disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
or surgery during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Overall, the evidence does not support a disability evaluation in 
excess of 10 percent, nor does it support the Veteran's claim of 
entitlement for TDIU.  This appeal is denied.  38 C.F.R. §§ 4.3, 
4.7.


ORDER

An initial evaluation in excess of 10 percent for low back 
strain, to include entitlement to a total disability rating based 
on individual unemployability (TDIU) due to her service-connected 
disability, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


